COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Guamnetta M. Briggs v. Bank of America, N.A. and Federal National
                          Mortgage Association

Appellate case number:    01-14-00262-CV

Trial court case number: 2010-CI-13120

Trial court:              313st District Court of Bexar County

         On March 17, 2014, appellant, Guamnetta Briggs, filed an affidavit of indigence in the
above-referenced matter. See TEX. R. APP. P. 20.1(a)(2). On April 8, 2014, the Clerk of this
Court directed the district court clerk to prepare, certify, and file with this Court, without
advancement payment of costs, a clerk’s record on indigence. On April 23, 2014, the district
clerk filed a clerk’s record on indigence, reflecting that no contest to the affidavit of indigence
was filed. See TEX. R. APP. P. 20.1(e). Therefore the allegations in the affidavit are deemed true,
and appellant is entitled to proceed without advance payment of costs. See TEX. R. APP. P.
20.1(f).
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually      Acting for the Court

Date: May 13, 2014